Citation Nr: 1218562	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  08-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to service connection for left ankle disability, claimed as secondary to service-connected right ankle disability.


REPRESENTATION

Appellant represented by:	Stephen J. Wenger, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION

The Veteran served on active duty from September 1973 to September 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.

In February 2010, the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) sitting in Washington, DC.  A transcript of the hearing is of record.

In March 2010, the Board remanded this case for further evidentiary development.  During remand status the VLJ hearing this case in February 2010 retired.  The Veteran accepted the opportunity to have another hearing before another VLJ.  In April 2012, the Veteran testified before the undersigned VLJ in Washington, D.C.  At that time, the Veteran's attorney submitted a written brief that was accepted and associated with the paper claims file.

It is noted that, in June 2011, the Veteran executed a change of representation.  At that time, he appointed Stephen J. Wenger, Attorney at Law, as his authorized representative.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for left ankle disability.  The Veteran is service-connected for right ankle disability and argues that his left ankle disability is secondary to his service-connected right ankle disability.  On report of VA examination dated in June 2007, the Veteran reported that his left ankle was considered to be lax and that laxity came about as a result of favoring his service-connected right ankle.  In February 2010, the Veteran testified that over the past 20 years, he had been using his left ankle to protect the right ankle.  He testified that Dr. S.R. at the Rothman Institute had told him it was overcompensation.  The Veteran testified that he eventually had to have surgery on the left ankle in December 2006 [sic 2007].  The Veteran testified that his family physician, D.G., M.D., had also said he was overcompensating with the left ankle.  In both February 2010 and Apri 2012, he testified that he injured his left ankle while on crutches recovering from right ankle surgery because he put monumental weight on his left ankle.  In April 2012, the Veteran acknowledged in the affirmative that "it was actually the surgery, and having to be on the crutches post surgery, that led you to have all of the weight bearing on your left ankle, which in turn caused your current left ankle disability."

The record shows the Veteran was evaluated for chronic right ankle pain in October 2006, status post surgery 28 years prior at a VA hospital.  During private evaluation of right ankle pain in October 2006, the Veteran reported no left ankle complaints.  
Private treatment records dated in May 2007, six weeks after right ankle surgery, shows that the plan was for the Veteran to begin weight bearing on the right as tolerated in a fracture boot.  The physician said that, regarding the left ankle, the Veteran reported he was having increasing pain.  The physician said there was tenderness at the region of the lateral ankle, which was consistent with a sprain.  He wrote a prescription for ankle stirrup and said that this and the fact that the Veteran would begin weight bearing on the right would hopefully diminish some of the weight the left lower extremity had been bearing and should ameliorate some of his symptoms.

Additional private records dated in late June 2007 noted that the left ankle was unstable to anterior drawer, and inversion stress testing was tender over the lateral ankle.  Subsequently, in September 2007, private treatment records show that he reported increasing dysfunction of the left ankle.  The physician reported that the Veteran had a history of recurrent left ankle sprains.  It was noted at this time that the right ankle was stable with relatively good strength.  An MRI showed evidence of an avulsion fracture of the tip of fibula with a loose body in the area, which appeared old and there was tearing of the anterior talofibular ligament.

After reviewing the claims file, including the pertinent private medical records discussed above, a VA physician opined in June 2010 that the clinical evidence suggested that the Veteran's left ankle disorder development independently of his right ankle disability and that, therefore, it was more likely than not that the Veteran's left ankle disability was not secondary to any right ankle condition.

In response to this medical opinion, the Veteran obtained a medical opinion from a doctor of podiatric medicine, whom he initially met in January 2011.  This opinion reflects that, based on the Veteran's history and physical examination, it was likely that the "bilateral chronic foot pain stems from his injury sustained during his service in the military."  The Veteran was prescribed Lyrica, orthotics and shoes to alleviate his symptoms.

Having carefully reviewed the evidence, the Board finds that the medical evidence is inadequate to decide the claim.  VA's duty to assist requires that VA obtain a medical examination when necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).  Here, the June 2010 VA medical opinion is incomplete because it did not address whether the Veteran's left ankle disability was aggravated (permanently worsened) by his service-connected right ankle disability.  See 38 C.F.R. § 3.310(a), (b) (service connection may be granted for disability that is proximately due to or the result of a service- connected disease or injury. Such permits a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice- connected disability by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Furthermore, the June 2010 medical opinion lacks a complete rationale.  In this regard, the Board observes that the physician did not explain how the clinical evidence he cited tends to suggest that the left ankle disorder developed independently of the right ankle disorder and treatment.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the VA medical opinion ignored medical evidence showing left ankle complaints during the Veteran's recovery from right ankle surgery.  The physician reasoned that because there was no history for left ankle problems while the Veteran was non-weightbearing on the right lower extremity, it was more likely that the left ankle developed independently of the right ankle.  The factual premise stated by the physician is not borne out by the record.  Therefore, the medical opinion must be returned.

It is noted that remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.

2.  There is a Virtual VA electronic claims file associated with the Veteran's claim.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  Then, the June 2010 VA medical opinion should be returned to the physician for an addendum with consideration of any evidence added to the record since the previous opinion was rendered.  The claims file must be available for review.

A notation that this record review took place should be included in the report.  The physician should provide an opinion as to (a) whether it is at least as likely as not (50 percent probability or higher) that any left ankle disability currently present or present at any time from January 2007 to the present, had its onset in service or is causally related to any incident of service, and (b) whether it is at least as likely as not (50 percent probability or higher) that any left ankle disability currently present or present at any time from January 2007 to the present was aggravated (permanently worsened) by service-connected right ankle disability.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.  The physician should consider the January 2011 private medical opinion and explain whether he agrees with that medical opinion.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

4.  Then, the RO or the AMC should undertake any other development deemed necessary.

5.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his attorney should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folder is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

